ON MOTION FOR REHEARING.
HAWKINS, Judge.
The State, by its County Attorney of Montague County, has filed a motion for rehearing. The State seems to lay much stress on the fact testified to by Mrs. Barrett that on Saturday morning appellant told witness that deceased had gone away on Friday night to fix some “vats” used in manufacturing liquor, it being contended by the State that deceased had been killed on Friday afternoon, and appellant knew it, hence told Mrs. Barrett a falsehood about it to conceal McGahe. The same witness also testified that several days after deceased disappeared appellant was disturbed and uneasy when her little boy was late coming in from school, and expressed some fear that Charlie (deceased) had stolen him away. Why this fear if she knew he was dead? The question *197which disturbs us occurred to our State’s Attorney. After stating the case we find in his brief the following: “The troublesome question, therefore, is presented: Does the testimony show, other than by the confession of appellant, that, at the time she testified before the court of inquiry, she then knew that McGahe had murdered her husband? I have been unable to find any other testimony which would tend to show such fact; but, to the contrary, the State introduced proof that she stated that she did not know anything regarding the killing of her husband. It is now almost axiomatic that, an extrajudicial confession, standing alone and uncorroborated, is not sufficient to sustain a conviction. Johnson v. State, 36 S. W. (2d) 748, and authorities there cited. One of the essential elements for the State to establish is that appellant, at the time she testified before the court of inquiry, knew that McGahe had murdered her husband; and, this fact being found only in the confession, the sufficiency of the evidence to support the conviction is seriously doubted.”
We have again reviewed the facts and find no sufficient corroboration of the confession on the point that when appellant testified before the court of inquiry she knew McGahe had killed deceased. This we regard as requisite. In addition to the authorities cited in our original opinion we refer to Hernandez v. State, 110 Texas Crim. Rep., 159, 8 S. W. (2d) 947. We feel constrained to adhere to the conclusions reached in our original opinion.
The State’s motion for rehearing is overruled.

Overruled.